DETAILED ACTIONObjections – Figure Descriptions
	The figure descriptions are objected to for missing descriptions.	The specification must include a description of each figure. The sole description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure.	Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawing clearly and accurately (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II). Accordingly, the figure descriptions must be amended to include descriptions for all figures.

Claim Rejection – 35 U.S.C. 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
FIG. 1.1-1.6 show only a plate element, FIG. 1.7 shows only a double hook element, and FIG. 1.8 shows a combination of the plate and double hook elements. The hook element in FIG. 1.7 and 1.8 is shown in solid lines, without coloring, and no description is included to exclude it from the claim. It is therefore contributing to the showing of the claimed design.
This confuses the appearance and scope of the claimed design because it is unclear if the claim is directed to the design for a single plate, or if it is directed to the combination of the plate and double hook elements.
See the following annotated images:

    PNG
    media_image1.png
    1857
    1362
    media_image1.png
    Greyscale

If the appearance of the design cannot be determined or understood due to an inadequate visual disclosure, then the claim, which incorporates the visual disclosure, fails to particularly point out and distinctly claim the subject matter the inventor(s) regard as their invention (MPEP 1504.04(I)(A)).
In order to overcome this rejection, applicant may amend the claim so that the description of the claim is in such full, clear, concise, and exact terms as to enable a person skilled in the art to make and use the same, and particularly points out and distinctly claims the subject matter which applicant regards as the invention.
Applicant may remove elements of the design which are considered indefinite and nonenabling from the claim by converting the elements to broken lines, or coloring in the reproductions and including an appropriate statement, following the figure descriptions and preceding the claim, indicating the purpose of the broken line/colored showing and that it forms no part of the claimed design. 
Alternatively Applicant may cancel the drawing sheets containing FIG. 1.7-1.8.
Alternatively, Applicant may amend the title and claim to be directed to the combination shown in FIG. 1.8, for which the examiner would recommend Plate and Double Hook Canvas Art Holder, and amend the figure descriptions to describe FIG. 1.1-1.7 as an isolated view of a component of a plate and double hook canvas art holder.
The Examiner would recommend:
-- FIG. 1.1 is an isolated perspective view of a first component of a Plate and Double Hook Canvas Art Holder showing my new design;
FIG. 1.2 is a front view thereof;
FIG. 1.3 is a top view thereof;
FIG. 1.4 is a side view thereof;
FIG. 1.5 is a bottom view thereof;
FIG. 1.6 is a rear view thereof;
FIG. 1.7 is an isolated perspective view of a second component of a Plate and Double Hook Canvas Art Holder showing my new design; and
FIG. 1.8 is a perspective view of a Plate and Double Hook Canvas Art Holder comprising the first and second components showing my new design; --	
When preparing new or replacement drawings, applicants are advised to take care to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). Similarly, in amending the claim, applicants are advised to comply with the written description requirement of 35 U.S.C. 112(a), and make sure any amendment is supported by the original disclosure.

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
References cited and not applied are considered pertinent to the appearance of the claim.

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be
signed by an attorney or agent registered to practice before the USPTO. Applicants may submit
replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions


Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Interviews
A telephonic or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “Responding to Official USPTO Correspondence” above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KERVIN whose telephone number is (571)272-9613. The examiner can normally be reached Monday - Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara G Fox can be reached on (571)272-4456. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/M.A.K./
Examiner, Art Unit 2914
/JACK REICKEL/Examiner, Art Unit 2914